DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               OTIS BLOCKER,
                                  Appellant,

                                     v.

                         BERNADETTE TANZI,
                              Appellee.

                               No. 4D14-4297

                          [September 2, 2015]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Dale Ross, Judge; L.T. Case No. 12029018 CACE 08.

   Neil Rose, Hollywood, and Charles P. Bell and Brian M. Bell of Bell &
Bell, P.A., Deerfield Beach, for appellant.

  Elizabeth C. Wheeler of Elizabeth C. Wheeler, P.A., Orlando, for
appellee.

PER CURIAM.

   The trial court erred in denying Blocker’s motion for attorney’s fees.
The motion was timely served as required by Florida Rules of Civil
Procedure 1.442(b). R.T.G. Furniture Corp. v. Coates, 93 So. 3d 1151 (Fla.
4th DCA 2012).

   Reversed and Remanded.

GROSS and DAMOORGIAN, JJ., and HERSCH, RICHARD, Associate Judge,
concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.